            Case 1:19-cv-07131-ALC Document 45 Filed 01/07/20 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-8338
                                                                                                    MWLAMPE@JonesDay.com



                                                     January 7, 2020


VIA ECF

The Honorable Andrew L. Carter, Jr.
U.S. District Judge, U.S. District Court, Southern District of New York
Thurgood Marshall, U.S. Courthouse
40 Foley Square, Courtroom 1306
New York, NY 10007

              Re:      Tantaros v. Fox News Network, LLC et al., 1:19-cv-07131-ALC-RWL

Dear Judge Carter:

        Pursuant to Your Honor’s Orders of December 20, 2019 (Dkt. 41) and December 26,
2019 (Dkt. 44), Respondents Fox News Network, LLC, Suzanne Scott, Dianne Brandi, and Irena
Briganti (collectively, the “Fox Parties”), the Estate of Roger Ailes (the “Ailes Estate”), William
Shine (“Shine”) (together with the Fox Parties and the Ailes Estate, the “Respondents”) and
Petitioner Andrea Tantaros (“Tantaros” or “Petitioner”) jointly submit this status update
proposing a briefing schedule for Respondents’ anticipated Motion(s) to Dismiss and/or Strike
and Petitioner’s anticipated Motion for an Order authorizing interlocutory review under 28
U.S.C. 1292(b) of this Court’s Order denying Petitioner’s Motion to Remand and to stay further
proceedings until Petitioner’s Motion is decided.

        Respondents believe it is more appropriate to oppose the Petition by motion(s) to dismiss
and/or strike than by motion to compel arbitration. Among other bases for motion(s) to dismiss
pursuant to Rule 12, Tantaros’ Petition is facially deficient and should be dismissed as a matter
of law so that her claims, which are already pending in arbitration before the American
Arbitration Association, may continue to proceed in arbitration. See, e.g. Desiderio v. Nat’l Ass'n
of Sec. Dealers, Inc., 2 F. Supp. 2d 516 (S.D.N.Y. 1998), aff'd, 191 F.3d 198 (2d Cir. 1999)
(granting Defendants’ motion to dismiss declaratory judgment complaint for failure to state a
claim). Respondents propose briefing their Motion(s) to Dismiss and/or Strike (which Tantaros
intends to oppose) on the following schedule:

        •    Motion(s) due February 6, 2020

        •    Oppositions due March 9, 2020

        •    Replies due March 24, 2020



  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
             Case 1:19-cv-07131-ALC Document 45 Filed 01/07/20 Page 2 of 2



The Honorable Andrew L. Carter, Jr.
January 7, 2020
Page 2


       Tantaros proposes briefing her Motion for an Order authorizing interlocutory review of
this Court’s order denying her Motion to Remand and to stay further proceedings until the
Motion is decided (which Respondents intend to oppose) on the following schedule:

         •    Motion due February 6, 2020

         •    Opposition due March 9, 2020

         •    Reply due March 24, 2020

         The parties respectfully request that the Court approve the briefing schedule proposed
above.

                                              Respectfully submitted,

                                              S/ Matthew W. Lampe
                                              Matthew W. Lampe

cc:      All counsel of record (via ECF)
